       Case 3:20-cv-00158-JCH Document 13 Filed 04/08/20 Page 1 of 23




                    IN THE CONNECTICUT DISTRICT COURT
                             FOR THE UNITED STATES

                              Plaintiff: Finney, John Kell,
                                Ex Rel.: Sarah Olivieri
                                          -vs.-

Defendants: State of Connecticut-Actors (Judges): Edward Doian, John L. Carbonneau, Jr.
 Susan Connor, Suzanne Caron, Vernon Oliver, Edward J Mullarkey, Lyfshitz, The New
      Britain Police Department, Connecticut Child Support Enforcement Agency
Individuals acting under State Actors (Law): Attorney Fiedler, Attorney Saurez, Michelle
  Thomas, Shirley Thomas, Mignonne Thomas, Damian Thomas, Naomi Thomas, Julio
                                Olivieri, Hudson Farms
          State of New Jersey-Actors (Judges): Wright, Farber, Critchley, Jr
     Andover Municipal Court, Middlesex County Superior Court, NJ Child Support
          Enforcement Agency, Department Children Permanent Placement



                             3:20-CV-00158-

                        MOTION FOR RECONSIDERATION
         Case 3:20-cv-00158-JCH Document 13 Filed 04/08/20 Page 2 of 23




The Plaintiff, Finney, John K.; pursuant to FRCP RULE 60b, to address whether the Plaintiff has

failed to state a claim in which relief can be granted. Connecticut and New Jersey share the

same view on every type of child exploitation.


Justin Ringgold~Lockhart, Nina Ringgold v. County Of Los Angeles; Andrea Sheridan Ordin,
Jerrv Brown. Kamala Harris. John A. Clarke; No. 11-57231 D.C. No. 2:11-cv-01725R-PLA, (9th
Cir., 2011): Under 28 U.S.C. § 1291 .... We may exercise this jurisdiction even absent an
indication that the Ringgolds have already been denied access to the court because of the
district court's order .... Here, ... the district court ... initiated the vexatious litigant order at
issue. there is a substantial likelihood that the Ringgolds will name these appellees in future
lawsuits. Appellees therefore have "a cognizable interest in the outcome of" this appeal; there
is no cause to dismiss them from this appeal, and we may consider their arguments .... the
Ringgolds had a due process right to be heard on this matter. The district court faults the
Ringgolds for "reiterating old facts and arguments" in their response to the court order. As the
Ringgoids had to argue that their fitings were not frivotous, such repetition was inevitable.
What's more, the district court invited their response .... And a pattern of frivolous or abusive
Htigation in different jurisdictions undeterred by adverse judgments mav inform a court's
decision that an injunction is necessary.

                                       CAUSE OF ACTION

Streeter v. Rifton Mar.agew..ent; No. X01 C\,'-XX-XXXXXXX, {Conn. Super. Ct. 2004}: The brood
claim is that EJM advertised discretion and privacy to a clientele sufficiently elite to pay a
price many times the fee charged by ... that it failed to employ adegual'.e safeguards to
prevent ... child abductions. The defendant has denied all substantive allegations ... [Al cause of
action for loss of filial consortium. ... Connecticut shares with Massachusetts the same interest
in preserving the family unit, safeguarding the physical or emotional well-being of children, and
the enforcement of judicial determinations of custody and visitation.

"The test in Connecticut for the legal duty of care entails: ... "[R)easonable foreseeability, rather
than hindsight, is the criterion which must be applied." ... "(w]hat is relevant ... is the ...
attenuation between [the defendant's] conduct, on the one hand, and the consequences to and
the identity of the plaintiff, on the other hand." ... or whether the interests •Of the plaintiff are
entitled to legal protection at the defendant's hands against the invasion which has in fact
occurred .... lf Connecticut law applied, the result would not be different ... to plead a daim for
bystander ("zone of danger") emotional distress ... the Court found no reason to make a
distinction between a physical and emotional harm .... Connecticut has broadened the scope of
liability to include joint custodians, finding it unlawful when a parent "purposefully deprives the
other joint custodian of their joint custody of the minor child." State v. Vakilzaden, 251 Conn.
656, 664 (1999) .... The Connecticut Supreme Court has also recognized aiding and abetting as
an appropriate vehicle for imposing civil liability ... the plaintiff must plead and prove the
following: 1) the party whom the defendant aided must have performed a wrongful act that
caused an injury; 2) the defendant must have been generally aware of [its] role as part of an
         Case 3:20-cv-00158-JCH Document 13 Filed 04/08/20 Page 3 of 23




overall illegal or tortious activity at the time [it] provided the assistance; and 3) the defendant
must have knowingly and substantially assisted the principal violation.

Segal v. Lynch; 993 A.2d 1229, (N.J. App., 2010): "As a matter of public policy, the grievance
raised by plaintiff in this suit must be brought before and addressed by the Family Part as part
of an action for custody or parenting time, where their governing principle for adjudication will
be the best interests of these two children. In these matters, the Family Part has both the
expertise and the power to correct abuses by one parent against the other, while shielding the
children from the type of emotional injury that is inextricably linked to civil action for damages
... However we do not foreclose the possibility that a cause of action maybe brought by alleging
facts that are "so outrageous in character, so extreme in degree, as to go beyond all possible
bounds of decency. and to be regarded atrocious, and utterly intolerable Tn a c1Vi1lzed
community," thus satisfying prong two of the Buckley standard. As we previously noted, cases
invoiving fuii on parental abduction, where children are intentionaiiy removed to foreign
jurisdictions for the purpose of frustrating the innocent parent's custodial rights or intentional
false accusations of parent chik} fexp-h:,·itati·o'i'ifrep1acecl}l, Are but two exampies of factual
scenarios that may satisfy the outrageous conduct requirement under Buckley."

Wyatt v. McDermott; 725 S.E.2d 555, (Va. 2012): We recognize the essential value of
protecting a parent's right to form a relationship with his or her child. We have previously
acknowledged that "the relationship between a parent and child is constitutionally protected
by the Due Process Clause of the Fourteenth Amendment." ... Indeed, the Supreme Court of the
United States has characterized a parent's rfght to raise his or her child as "perhaps the oidest
of the fundamental liberty interests recognized by this Court." ... we affirmed a judgment
granting relief for a tortious conspiracy to procure a breach of contract . ... When a parent has
been unduly separated from a child by a third party for a substantial period of time without due
process o-f law; ·however, other legitimate harms may be suffer-etl that are properly recc:rverahie
in tort, including loss of companionship, mental anguish, loss of services, and expenses incurred
tc recover the chHd.... There remain many ccgnJ.zabJe scenarios in whk:h mt$tkw.al tortieus
interference with parental rights could be invoked not as a legal redundancy, but as a unique
rem.ed.v~ ... .Tb..e fact that parental rights are an element of the tort does not act as a per se bar
to the recognition of the tort. The finding of parental rights in tort would not dictate the
outcome of a custody proceeding or adoption, ... The California Supreme Court has held that to
sustain a cause of action ... plead the following five elements: A valid contract between plaintiff
and a third party; Defendant's knowledge of this contract; Defendant's intentional acts
designed to induce a breach or disruption of the contractual relationship; Actual breach or
disruption of the contractual relationship; and Resulting damage .... [T]he Court of Appeal
upheld an award of hundreds of millions of dollars against an acquiring company and its
executives for interfering with a contract entered into by the acquired company.

HTP v. Lineas Aereas Costarricenses, S.A.; 685 So.2d 1238, (Fla., 1996)): "[A] "cause of action
for fraud in the mdJ..v.;ew.ent of contra.ct is an independent tort and ls not barred by the
economic loss rule." ... [S]tate a claim for fraudulent inducement because the seller's
representation regarding revenues: 1) was made prior to the contract's execution; 2) was
          Case 3:20-cv-00158-JCH Document 13 Filed 04/08/20 Page 4 of 23




knowingly false; 3) was made with the intent to induce reliance; 4) was (allegedly) justifiably
relied upon; and 5) did, in fact, induce the contract.

Humphries v. CBOCS WEST INC.; No. 05-4047, (7th Cir., 2007): "[l]n section 1981, which states:
All persons within the jurisdiction of the United States shall have the same rig_ht in ever\[ State
and Territory to make and enforce contracts, to sue, be parties, give evidence, and to the full
and equal benefit of all laws and proceedings for the security of persons and property ... , and
shall be subject to like punishment, pains, penalties, taxes, licenses, and exactions of every kind,
and to no other .... codified in section 1982, ... providing a broad-based prohibition (and federal
remedy) against racial discrimination in the making and enforcing of contracts ....
"postformation conduct" (i.e., adverse acts, such as harassment or retaliation, that occur after
an fnftfal contractual refatronshfp has been estahiTshedJ.... Sectfon 1981 encompasses the
"termination of contracts," and there can be no doubt that a retaliatory discharge is indeed a
termination of the employment contract .... retaliation neednot'have a discriminatory intent
behind it .... under 42 U.S.C. § 1982 has standing to complain about retaliation, ... Sullivan is of
a piece· -with- othe-.- tlecisiom hcrh:Hrrg that judges maysuppteIT1ent 'Statutes to- make #tern "mvre-
effective.' ... Patterson court recognized that section 1981's right to "enforce contracts"

adjudicating disputes about the force of binding obligations."

Alexander v. Sandoval; 532 U.S. 275 (2001): Our conclusion was unequivocal: "We have no
doubt that Congress intended to create Title IX remedies comparable to those available under
Tftle VI andthatTt understoodTltfe Vl as authorizing an Tmplled-private cause of action for
victims of the prohibited discrimination." ... cases involving allegations of intentional
aiscriminafion . ... Not some of the prohibited discrimination, but att of it .... that private parties
may seek injunctive relief against governmental practices that have the effect of discriminating.

John T. Nelson v. Lori Green, Et Al.; CASE NO. 3:06-cv-00070, (D.VA, 2006): "I find that this case
represents one of "those instances where [a] state official's actions were directly aimed at the
parent-child relationship," ... and Plaintiff's allegations against Green rise to the level of an
actionable violation of the familial right to privacy .... A right is clearly established when it has
been authoritatively decided by the Supreme Court, the appropriate United States Court of
Appeals. or the highest court of the state in which the action arose. ... In order to establish a
case for malicious prosecution, a plaintiff must show that ''the prosecution was (1) malkious,
(2) instituted by or with the cooperation of the [defendant], (3) without probable cause, and (4)
terminated in a manner not unfavorable to fplaintiff]." ... "specialloss or unusualhardship
resulting from the malicious prosecution of the original action[.]" .... Regarding the first and
thtn:t eien,e-nts~ which- appearto b'e· in cli'Sµ me- irr thts case·, "tega1 malice may be irrferrecl- byttre
jury for want of probable cause .... Regarding the special injury requirement under Ayyildiz,
Pla+ntiH aHeg,es that Def,ef!{i-a?.ts ne-afly- rn-ifl~- his pr-of-essien-aJ.- cafeer, a?.d- Ca-'dS-ed- him- te- i-flCUf
over a million dollars in attorney fees and litigation costs .... The plaintiff sought compensatory
am::! pJ.Ml..-itiv-e damages a~aJnst th.ose def-en-dants- for the t-0r.tl-0us-l!'.!ter.f-er.e!'.!ce with his-par.e!'.!ta!
rights in federal district court in Virginia .... ("[A] mental health care provider owes a duty to any
person~ who is the suhiect of am.r ouhlk renort or other ad\lerse recommendation bv. that
provider. to use due care in formulating any opinion[.l
         Case 3:20-cv-00158-JCH Document 13 Filed 04/08/20 Page 5 of 23




                                          CONCLUSION


The plaintiff seeks to be remedied for the following causes of actions, as the facts given to the

court prove without a shadow of a doubt that these individuals are liable, without immunity

due to lack of Jurisdiction, outside the job function/parameters, and or violate clearly

established law. The Plaintiff is restricted to what he can do regarding his eldest daughter due

to their relationship's delTcate situation, but wishes something couldbe done regarding this.
                                                      Case 3:20-cv-00158-JCH Document 13 Filed 04/08/20 Page 6 of 23




                                                                heeler                                               Innovative Care. Positive Change.




            Explore Program
           A STR;\TECY TO REDUCE DOMESTIC Vl()LEl'KE:


           The Fxpime rxogr;;m1 fXOvicles domestic violence offender<, with the
           inronnation and \kills they riced to clicrnge the bc>l1aviO!'s and improve
           their current and future relatioi1ships.

           The prograrn is a 26-session psycho-educational group intervention
            ain,ed at increasing offender· accountability and victirn safety. The
            service ernphasizes pee1· confrontation. skills training and education and
            includes:

                        90-rnim.rte weekly group sessions targeting donie:,tic violence issues

            •           Collaboration with a network of local en1ergency and support
                        servicE?s for those affected by dornestic: violence
            •           Referrals for other services as necessar-y


             WE SERVE ADULTS IN:

             Creat0:r [1ristol. Hartford. Middletown. Mer·iden. and Nevv Britain area


             OUR OUTCOMES:

             In 1=y 20!5



                                                                    of ExplO!'e clie11ts were re-arTestcd in the
                                                                     12 months following group completion.
                        >20%                                        meeting or surpassing the statewide goal
                                                                    Lower rates indicate fewer clients were
                                                                    arrested following service completion.




                        :¢"'-'!coc"';;~   "By:%,~"'<{:'"\°;;\                                                            '-"""?o)f(~   1'"":"/~"';q,c ,/'~'B/K""::ic0m0      "                                    ~~    ~vi'."~:           "'~   -   00



 .•
           i'.                                                  'iif'~{~"''"°""'~""¾k;;;~   es=Y"""'"'\-7pc;;:;::?y~                                                                 "'=",i\         0:    "'/4                                               ~v."   """'«YS,;;~

                 0
                     m~l"¾N~I ~ llll!iillmi!I lilimll                                                         IIIWIJ,~ffill!~, li~lll lfllllli!il~~I' ~~Bl~!i'~iml~~ ~ ~,El&!lllli/J5~ .                                                                                    -~
       ,s~ti?✓-"''f"'
                        2
i,"'                        "'"0?f,«&0       ;0,-       A         0J:"~)i(0-0:1'i!           mi"'    ""'"';;;;;as\,,"'"''¼'..,   NU¾i't:::_":~"~"'1,t"'",;      f'"""''   ""0'-',,      ;o;;"';<h,,.,~«<    WX'v~>-<e\~'-'   :;fqd(;y::(   "",u~'¼"'      d      ,,"y~B1%fZJJ
Case 3:20-cv-00158-JCH Document 13 Filed 04/08/20 Page 7 of 23




    <' HHB-FA15-5016870-S           OLIVIERI, SARAH v. OLIVIERI, JULIO, G.
     Prefix/Suffix: [none]          Case Type: FOO             File Date: 09/25/2015                             Return Date: 10/20/2015
    Case Detail
                                                                                                                                                                 •
                                                                                             To receive an email when there is activity on this case, click here.    ti?


     Information Updated as of: 03/18/2020
                                                                          Case Information
                               Case Type:    FOO· Family- Dissolution of Marriage - C.G.S. Chapter 815j
                           Court Location:   NEW BRITAIN JD
                       Financial Disputes:   No
                       Parenting Disputes:   No
                            RFTD Referral:   No
                          RFTD Accepted:     No
                         Last Action Date:   03/09/2020 (Last Action Date is a data entry date, not actual date)


                                                                       Disposition Information
                         Disposition Date: 01/25/2016
                              Disposition: JUDGMENT OF DISSOLUTION AFTER UNCONTESTED HEARING
                      Judge or Magistrate: HON JOHN CARBONNEAU


                                                        Party/Appearance/ IV·D Authorized Flier Information

                                                                                                                                             No Fee
      Party                                                                                                                                                Category
                                                                                                                                              Party

      P·01    SARAH OLIVIERI                                                                                                                                Plaintiff
                    Self-Rep: PO BOX 3062                                                             File Date: 03/09/2020
                      ! rn:w    NEW BRITAIN, CT 06050

      D-01    JULIO G. OLIVIERI                                                                                                                            Defendant
                     Attorney: (' MANUEL ANTONIO SUAREZ (411403)                                      File Date: 08/09/2018
                                P.O. BOX 270652
                                WEST HARTFORD, CT 06127
                                Appearance For: Both (Family Superior Court & IV-D Child Support)

       0·01   CHILDREN'S LAW CENTER (GAL)                                                                                                               GAL for
                    Attorney: (' CHILDREN'S LAW CENTER INC (410682)                                   File Date: 01/25/2019                            Minor Child
                                30 ARBOR STREET
                                HARTFORD, CT 06106
                                Appearance For: Family Superior Court Only



        Viewing Documents on Family cases:


                  Documents, court orders and judicial notices in electronic (paperless) family cases are not available publicly over the internet.*

                  Documents, court orders and judicial notices in paper family files can be viewed at the Clerk's Office in the Judicial District where the
                  case is located during normal business hours*

                  If there is an i! in front of the docket number of a case, the court file for that case Is electronic (paperless). Documents and court
                  orders in electronic (paperless) family cases can be viewed at public access computers in any judicial district courthouse during
                  normal business hours.*


        *Any documents protected by law or by court order that are not open to the public cannot be viewed by the public online and can only be viewed
        in person at the clerk's office where the file is located by those authorized by law or court order to see them.


                                                           Motions / Pleadings/ Documents/ Case Status

                                         E!!rutl!Y.   !2li£dP.tion

                     09/25/2015               p       SUMMONS

                     09/25/2015               p       COMPLAINT

                     09/25/2015               p       NOTICE OF AUTOMATIC COURT ORDERS

                     10/19/2015                       APPEARANCE

                     05/14/2018                       APPEARANCE

                     06/22/2018                       APPEARANCE

                     08/09/2018               D       APPEARANCE
                                                       Appearance

                     01/25/2019               0       APPEARANCE
Case 3:20-cv-00158-JCH Document 13 Filed 04/08/20 Page 8 of 23
                                  Appearance

               05/07/2019         APPEARANCE

               03/09/2020                         rl[½!
                                  APPEARANCE

     100.30    09/25/2015     p   RETURN OF SERVICE

     101.00    09/22/2015     p   MOTION TO WAIVE ENTRY FEE AND PAY COSTS OF SERVICE
                                   RESULT: Granted 9/22/2015 HON LISA MORGAN

     102.00    09/25/2015     p   AFFIDAVIT CONCERNING CHILDREN

     103.00    09/25/2015     p   MOTION FOR PENDENTE LITE ORDERS INCLUDING CUSTODY

     104.00    09/25/2015     p   CERTIFICATION • PUBLIC ASSISTANCE

     105.00    0-1 /25/2016   p   FINANCIAL AFFIDAVIT JD·FM-6-SHORT

     106.00    01/25/2016     D   FINANCIAL AFFIDAVIT JD·FM-6-SHORT

     107.00    01/25/2016     0   WORKSHEET FOR THE CONNECTICUT CHILD SUPPORT AND ARREARAGE GUIDELINES CCSG-1

     108.00    01/25/2016     0   AGREEMENT

     109.00    01/25/2016     C   JUDGMENT OF DISSOLUTION AFTER UNCONTESTED HEARING
                                   RESULT: HON JOHN CARBONNEAU

     110.00    01/25/2016     C   JUDGMENT FILE

     111.00    05/15/2018     p   MOTION TO WAIVE ENTRY FEE AND PAY COSTS OF SERVICE
                                   RESULT: Granted 5/15/2018 HON EDWARD DOLAN

     112.00    05/15/2018     p   APPLICATION FOR EMERGENCY EX PARTE ORDER OF CUSTODY
                                   RESULT: Order 5/25/2018 HON EDWARD DOLAN
                                   Last Updated: Result Information - 05/15/2018

     112.01    05/22/2018     0   RETURN OF SERVICE

     112.10    05/25/2018     C   ORDER
                                   RESULT: Order 5/25/2018 HON EDWARD DOLAN

     113.00    05/15/2018     p   MOTION TO MODIFY· GENERAL
                                   RESULT: Order 5/25/2018 HON EDWARD DOLAN

     113.01    05/22/2018     0   RETURN OF SERVICE

     113.10    05/25/2018     C   ORDER
                                   RESULT: Order 5/25/2018 HON EDWARD DOLAN

     114.00    05/15/2018     p   AFFIDAVIT CONCERNING CHILDREN

     115.00    06/14/2018     p   MOTION FOR CONTEMPT POST-JUDGMENT
                                   Order to Show Cause
                                   RESULT: Order 8/24/2018 HON HOLLY ABERY·WETSTONE
                                   Last Updated: Result Information - 08/24/2018

     115.10    07/19/2018     C   ORDER
                                   RESULT: Continuance 7/19/2018 HON EDWARD DOLAN

      115.20   08/03/2018     C   ORDER
                                   RESULT: Continuance 8/3/2018 HON HOLLY ABERY·WETSTONE

      115.30   08/24/2018     C   ORDER
                                   RESULT: Order 8/24/2018 HON HOLLY ABERY·WETSTONE

      116.00   06/19/2018     p   MOTION TO WAIVE ENTRY FEE AND PAY COSTS OF SERVICE
                                   RESULT: Denied 6/19/2018 HON SUSAN CONNORS

      117.00   06/22/2018     D   APPLICATION FOR EMERGENCY EX PARTE ORDER OF CUSTODY
                                   RESULT: Order 7/2/2018 HON HOLLY ABERY-WETSTONE

      117.10   07/02/2018     C   ORDER
                                   RESULT: Order 7/2/2018 HON HOLLY ABERY·WETSTONE

      118.00   06/22/2018     D   AFFIDAVIT CONCERNING CHILDREN

      119.00   06/22/2018     D   POST-JUDGMENT MOTION FOR MODIFICATION • OTHER
                                   RESULT: Order 8/24/2018 HON HOLLY ABERY·WETSTONE
                                   Last Updated: Result Information - 08/24/2018

      119.10   07/02/2018     C   ORDER
                                   RESULT: Order 7/2/2018 HON HOLLY ABERY-WETSTONE

      119.20   07/19/2018     C   ORDER
                                   RESULT: Continuance 7/19/2018 HON EDWARD DOLAN

      119.30   08/03/2018     C   ORDER
                                   RESULT: Continuance 8/3/2018 HON HOLLY ABERY-WETSTONE

      119.40   08/24/2018     C   ORDER
                                   RESULT: Order 8/24/2018 HON HOLLY ABERY-WETSTONE

      120.00   06/25/2018     D   RETURN OF SERVICE

      121.00   08/24/2018     0   AGREEMENT

      122.00   08/24/2018     D   FINANCIAL AFFIDAVIT JD·FM·6·SHORT

      123.00   11/28/2018     p   MOTION FOR SANCTIONS
Case 3:20-cv-00158-JCH Document 13 Filed 04/08/20 Page 9 of 23
     124.00    12/14/2018   p   MOTION TO WAIVE ENTRY FEE AND PAV COSTS OF SERVICE
                                 RESULT: Denied 12/14/2018 HON SUSAN CONNORS

     125.00    12/14/2018   p   MOTION FOR CONTEMPT POST-JUDGMENT
                                Order to Show Cause
                                RESULT: Order 2/5/2019 HON SUZANNE CARON

     125.10    12/21/2018   p   RETURN OF SERVICE

     125.20    01/18/2019   C   ORDER
                                 RESULT: Order 1/18/2019 HON SUZANNE CARON

      125.30   02/05/2019   C   ORDER
                                 RESULT: Order 2/5/2019 HON SUZANNE CARON

      126.00   12/14/2018   p   OBJECTION

      127.00   12/26/2018   D   POST-JUDGMENT MOTION FOR MODIFICATION - CUSTODY, VISITATION
                                 RESULT: Order 5/2/2019 HON SUZANNE CARON

      127.10   01/18/2019   C   ORDER
                                 RESULT: Order 1/18/2019 HON SUZANNE CARON

      127.20   02/05/2019   C   ORDER
                                 RESULT: Order 2/5/2019 HON SUZANNE CARON

      127.30   04/12/2019   C   ORDER
                                 RESULT: Order4/12/2019 HON SUZANNE CARON

      127.40   05/02/2019   C   ORDER
                                 See corrected order #127.50
                                 RESULT: Order 5/2/2019 HON SUZANNE CARON
                                Watermark
                                 Last Updated: Additional Description - 05/03/2019

      127.50   05/02/2019   C   ORDER
                                 RESULT: Order 5/2/2019 HON SUZANNE CARON

      127.60   10/11/2019   C   ORDER
                                 RESULT: Order 10/11/2019 HON SUZANNE CARON

      128.00   12/26/2018   D   AFFIDAVIT CONCERNING CHILDREN

      129.00   12/26/2018   D   FINANCIAL AFFIDAVIT JD·FM-6-SHORT

      130.00   01/11/2019   p   MOTION TO STRIKE
                                 RESULT: Order 2/5/2019 HON SUZANNE CARON

      130.10   02/05/2019   C   ORDER
                                 RESULT: Order 2/5/2019 HON SUZANNE CARON

      130.20   03/14/2019   C   ORDER
                                 See Corrected Order #130.30
                                 RESULT: Denied 3/14/2019 HON SUZANNE CARON
                                Watermark
                                 Last Updated: Additional Description - 03/19/2019

      130.30   03/18/2019   C   ORDER
                                 RESULT: Denied 3/18/2019 HON SUZANNE CARON

      131.00   01/17/2019   C   ORDER WITHOUT AGREEMENT OF THE PARTIES• SUPERVISED VISITATION NO VISITATION CENTER
                                (FORM JD-FM-241)

      132.00   01/17/2019   C   ORDERS OF DUTIES AND FEES· COUNSEL OR GUARDIAN AD LITEM FOR MINOR CHILD OR CHILDREN

      133.00   01/17/2019   C   ORDER APPOINTING COUNSEL OR GUARDIAN AD LITEM FOR MINOR CHILD OR CHILDREN •
                                EMERGENCY SITUATION

      134.00   02/05/2019   p   MOTION FOR ORDER
                                 RESULT: Order 2/5/2019 HON SUSAN CONNORS

      134.10   02/05/2019   C   ORDER
                                 RESULT: Order 2/5/2019 HON SUSAN CONNORS

      134.20   03/14/2019   C   ORDER
                                 See Corrected Order #134.30
                                RESULT: Order 3/14/2019 HON SUZANNE CARON
                                Watermark
                                Last Updated: Additional Description - 03/19/2019

      134.30   03/18/2019   C   ORDER
                                 RESULT: Order 3/18/2019 HON SUZANNE CARON

      135.00   02/05/2019   C   ORDER
                                 RESULT: Order 2/5/2019 HON SUZANNE CARON

      136.00   03/18/2019   C   ORDER WITHOUT AGREEMENT OF THE PARTIES • SUPERVISED VISITATION NO VISITATION CENTER
                                (FORM JD·FM-241)

      137.00   03/20/2019   0   GUARDIAN AD LITEM, REQUEST FOR STATUS CONFERENCE (INCLUDING JD·FM-219)
                                 RESULT: Order 4/12/2019 HON SUZANNE CARON

      137.10   04/01/2019   C   ORDER
                                 RESULT: Order 4/1/2019 HON SUZANNE CARON
                                 Last Updated: Entry Number - 04/12/2019

      137.20   04/12/2019   C   ORDER
                                 RESULT: Order 4/12/2019 HON SUZANNE CARON

      138.00   04/22/2019   0   GUARDIAN AD LITEM, REQUEST FOR STATUS CONFERENCE (INCLUDING JD·FM-219)
                                 RESULT: Order 5/2/2019 HON SUZANNE CARON
Case 3:20-cv-00158-JCH Document 13 Filed 04/08/20 Page 10 of 23

      138.10         05/02/2019                    C         ORDER
                                                              See corrected order #138.20
                                                              RESULT: Order 5/2/2019 HON SUZANNE CARON
                                                             Watermark
                                                              Last Updated: Additional Description - 05/03/2019

      138.20         05/02/2019                    C         ORDER
                                                              RESULT: Order 5/2/2019 HON SUZANNE CARON

      139.00         05/07/2019                     p        MOTION FOR CONTEMPT POST-JUDGMENT
                                                              Order to Show Cause
                                                              RESULT: Denied 6/20/2019 HON SUZANNE CARON
                                                              Last Updated: Additional Description - 05/08/2019

      139.01         05/13/2019                     p        RETURN OF SERVICE

      139.10         06/20/2019                     C        ORDER
                                                              RESULT: Denied 6/20/2019 HON SUZANNE CARON

      140.00         07/02/2019                     C        ORDER
                                                              RESULT: Order 7/2/2019 HON SUZANNE CARON

      141.00         09/24/2019                     p        BRIEF

       142.00         10/11/2019                    C        MEMORANDUM OF DECISION ON MOTION

       143.00         10/11/2019                    C        LIST OF EXHIBITS (JD-CL-28/JD·CL·28a)

       144.00         12/30/2019                    0        AFFIDAVIT OF EXPENSES OF COUNSEL OR GUARDIAN AD LITEM FOR MINOR CHILD OR CHILDREN

       145.00         03/09/2020                    p
                                                             MOTION FOR SANCTIONS                 NE\1



                                                                        Scheduled Court Dates as of 03/17/2020

                                                          HHB·FA15-5016870-S- OLIVIERI, SARAH                  v. OLIVIERI, ,JULIO, G.

          #       Date                      Time                        Event DescriP-tlon                                                                      Status

                                                                        No Events Scheduled


      Judicial ADR events may be heard in a court that is different from the court where the case is filed. To check location information about ·
      an ADR event, select the Notices tab on the top of the case detail page.

      Matters that appear on the Short Calendar and Family Support Magistrate Calendar are shown as scheduled court events on this page.
      The date displayed on this page is the date of the calendar.

      All matters on a family support magistrate calendar are presumed ready to go forward.

      The status of a Short Calendar matter is not displayed because it is determined by markings made by the parties as required by the
      calendar notices and the civil@ standing orders. Markings made electronically can be viewed by those who have electronic access
      through the Markings History link on the Civil/Family Menu in E-Services. Markings made by telephone can only be obtained through the
      clerk's office. If more than one motion is on a single short calendar, the calendar will be listed once on this page. You can see more
      information on matters appearing on Short Calendars and Family Support Magistrate Calendars by going to the llifilfil!liJY. Case Look-
      urr§J page and Short Calendars BvAJris Nurnber@or BY. Court Location@.

     Periodic changes to terminology that do not affect the status of the case may be made.

     This list does not constitute or replace official notice of scheduled court events.

      Disclaimer: For civil and family cases statewide, case information can be seen on this website for a period of time, from one year to a
      maximum period of ten years, after the disposition date. If the Connecticut Practice Book Sections 7-10 and 7-11 give a shorter period of
      time, the case information will be displayed for the shorter period. Under the Federal Violence Against Women Act of 2005, cases for relief
      from physical abuse, foreign protective orders, and motions that would be likely to publicly reveal the identity or location of a protected
      party may not be displayed and may be available only at the courts.




          Attorney;, I Cglselook-uq I Courts I Directories I EducationalResources IE-Services I flill] I Juror Information I News & Updpt§S I Opjnions I Opportunities I SE!lf-He!p I Home


                                                                 Common LetJ<1l Terms 1Contact Us I Site Map I Website Policies

                                                                     Copyright© 2020, State of Connecticut Judicial Branch

                                                                            Page Created on 3/18/2020 at 6:59:21 AM
Case 3:20-cv-00158-JCH Document 13 Filed 04/08/20 Page 11 of 23
           I will al\AJays just get out of the
           way


  But I do want you to work hard I
  don't want you in jail anymore.


                           Who you fighting with?


  No one


  I just don't want fights at all


          That is what you need to not
          worry about. Dad is a big man
          and getting between your mom
          and i will only build resentment
          between you and us.


           Everytirne i ~,ad the opportunity
           i stopped my life to f1gt1t to be
Case 3:20-cv-00158-JCH Document 13 Filed 04/08/20 Page 12 of 23
                   Thats all you need to know


  What happened between you
  and mom isn't my business.


                What happened to she and i
                has neer justified the taking
                and concealing of you.


          I am Muslim. I work at forgiving
          and patienceuu


                        My patience got me you.


                     Throw me in jail. .. go for it.


                What are they gonna do ... let
                me sit and rot .... so what.
Case 3:20-cv-00158-JCH Document 13 Filed 04/08/20 Page 13 of 23
                                       You my baby girl




            Always loved you, everything i
            did in my life everything i do is
            for my girls.


  I hope you get to see my sister


   I want to meet her


  When you were in jail I
  constantly asked Sarah if you
  were ok


                                               I am ex army


           Chemical nuclear and
           bioloaical ooerations~~~HSoe~ial
           Its going about to watch some
Case 3:20-cv-00158-JCH Document 13 Filed 04/08/20 Page 14 of 23

           chemistry when Sarahs girl
           come over


  Ah have fun!


                                 How are you doing?


                             Chemistry is amazing


  Just got home from both my
  jobs


           Yeah? Did you do what you told
           me you were going to do?


   I didn't luke did lol


                        What your mom wants ...
Case 3:20-cv-00158-JCH Document 13 Filed 04/08/20 Page 15 of 23


                                                                  Ok


  I'm a angel I don't do that lol


  V\/hat does my mom want?


                          With that earring gaige
                          madness


                                                           Gauge


   I sized down so I can have my
   ear stretch back normally my
   piercer gave me tips


                                                         Good ....


             Its time tou begin to reflect on
             how vour imaqe is valued
Case 3:20-cv-00158-JCH Document 13 Filed 04/08/20 Page 16 of 23




  I have a good image I've never
  been in trouble I had amazing
  grades in high school


           What about that crazy incident
           with that older boy


  Not my fault lol


                    The cops he came to your
                    school???


   He got in trouble


   Not me


             Who shpuld i blame for being
             left in the dark your mom your
             stepdad the state of New
                                            Al I the above?
Case 3:20-cv-00158-JCH Document 13 Filed 04/08/20 Page 17 of 23




  Nobody!


                                                              Smh


  They didn't know that kid was
  crazyH!


              At that point you should have
              been in my custody


  Um don't bash my mom and
  dad. They raised me amazing.
Case 3:20-cv-00158-JCH Document 13 Filed 04/08/20 Page 18 of 23

  My dad was amazing to me.
  He protected me iike I was his
  own. Same with everyone in
  the family


                  I dodnt say otherwise angel


  But you said I should of been
  in your custody. That's kind
  of bashing them. Look I know
  your angry that you never
  got to see rr1e. But please
  understand that they are my
  family and they raised me to be
  a bright and amazing person.
  They supported me with
  everything I've done.


  Tt1ere ar11azing people. Arid I
   love them.
Case 3:20-cv-00158-JCH Document 13 Filed 04/08/20 Page 19 of 23
          I am saying the best interest of
          a child would have been to let
          the noncustodiai parent know


           Dont get carried away vvith any
           undirected contexts


  •••••




  Can we not bring up the
  custody thing anymore. I don't
  like it. Makes me feel some
  type of way...


                                                       Im sorry.


                     So what you doing tonight


  Hang with Luke we're having a
  dinner date
Case 3:20-cv-00158-JCH Document 13 Filed 04/08/20 Page 20 of 23   Ok


                       So what up with classes
                       though


  Gotta get into seton hail!


  My dream university


                What are you doing to make
                that happen?


            I hope you know, i am proud
            of how strong your are .... takes
            alot of guts to do vvhat you
            did. It takes alot of maturity to
            handle life like you did.


  What did I do?
Case 3:20-cv-00158-JCH Document 13 Filed 04/08/20 Page 21 of 23
               You are not to be blamed for
               anything


  Wym?


  I'm confused


               I just want you. to know that i
               am not just nagging you.


  i know... I just realiy hope you
  don't fuck me over. My friends
  dad was out of the picture then
  reached out to her and then he
  fucked her over that's why I'm
  cautious.


   But mean you haven't betrayed
   me so I'm really happy
  But I don't look Irish I think I
Case 3:20-cv-00158-JCH Document 13 Filed 04/08/20 Page 22 of 23


  look Russian


           Your maternal grandmother
           is Italian. You maternal
           granfather is a mystery, a soee
           subject in your mothers family.


                                                              Sore


  Ah are you sure I'm not
  Russian?


                                        rv1aybe fiom him


                                               l\~r. Hoffman


   Who?


                                Your mother·s father
Case 3:20-cv-00158-JCH Document 13 Filed 04/08/20 Page 23 of 23
                                     So whats Alyssa?


  Wym what's Alyssa?


              I am sitting down having a
              soda. You have my undivided
              attention


  I'm stretching my ears Joi


                                                           Wym?


  ~ Photo


                                                     Whats up


                 Stop fucking with my ears. ;)


   I want gauges tho
